Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated April 9, 2021, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Information Disclosure Statement

 	The information disclosure statements filed April 9, 2021 and October 28, 2021 have been 

considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, several phrases referring to transistors are not clear.  For example, the phrase “…a second MOS transistor comprising: a second source; and a second drain, wherein a third one of the second source and the second drain…”  is not clear since a “third” one of the two elements indicated is unclear.  How is the “third” source or drain related to the claimed second MOS transistor?  
Similarly, claims 1-3, 15 and 16 recite of the same format.
Claims 2-20 are rejected because they depend on the indefiniteness of the claims from which they depend.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. [US Patent Application # 20100124099].
With respect to claim 1, Wu et al. discloses a storage unit [300 of fig. 3a], comprising: a latch [102/104], comprising: a first inverting gate [102] comprising a first output end configured to provide a 
With respect to claim 2, Wu et al. discloses the third MOS transistor further comprises: a third source; and a third drain, wherein a fifth one of the third source or the third drain is coupled to a first read line [RBL], and wherein the first read line is a read word line [RWL].
With respect to claim 3, Wu et al. discloses a sixth one of the third source or the third drain, excluding the fifth one, is coupled to a second read line, wherein the second read line is a read bit line [RBLB].
With respect to claim 4, Wu et al. discloses the first inverting gate and the second inverting gate are coupled in a head-to-tail manner.  See fig. 3a.
With respect to claim 5, Wu et al. discloses the storage unit is applied in a convolutional neural network chip.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
With respect to claim 6, Wu et al. discloses the first inverting gate comprises two MOS transistors.  See fig. 3a.
 the second inverting gate comprises two MOS transistors.  See fig. 3a.


Claim(s) 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. [US Patent Application # 20100124099].
With respect to claim 8, Wu et al. discloses a storage unit [fig. 2a], comprising: a latch [102/104] configured to provide a first storage bit [c] and a second storage bit [d]; a write metal-oxide-semiconductor (MOS) transistor [130] comprising a first gate [130 gate]; a write word line [WWL] coupled to the first gate and configured to control the write MOS transistor; a write bit line [150 or 155] coupled to the first storage bit and the second storage bit using the write MOS transistor [c via 130; d via gate 130 via wwl to 135]; a first read line [any RBL, RWL, or RBLB]; a second read line [any other RBL, RWL, or RBLB]; and a first MOS transistor [215] comprising: a second gate [gate of 205] coupled to the first storage bit [c]; a source coupled to the first read line [RWL]; and a drain coupled to the second read line [RBL].
With respect to claim 9, Wu et al. discloses the first read line is a read word line [RWL].
With respect to claim 10, Wu et al. discloses the second read line is a read bit line [RBL]. 
With respect to claim 11, Wu et al. discloses the storage unit is applied in a convolutional neural network chip.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
With respect to claim 12, Wu et al. discloses the first MOS transistor is coupled to the latch.  See fig. 2a.
With respect to claim 13, Wu et al. discloses the first MOS transistor further comprises a third gate coupled to the second storage bit.  205 and 215 are coupled to the storage nodes c and d, respectively.

14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. [US Patent Application # 20100124099].
With respect to claim 14, Wu et al. discloses a storage unit [fig. 3a], comprising: a latch [102/104] comprising: a first inverting gate [102] comprising a first output end configured to provide a first storage bit [c]; a second inverting gate [104] coupled to the first inverting gate, wherein the second inverting gate comprises a second output end configured to provide a second storage bit [d]; a first metal-oxide-semiconductor (MOS) transistor [130] comprising: a first source; and a first drain, wherein a first one of the first source or the first drain is coupled to the second output end, and wherein a second one of the first source or the first drain, excluding the first one of the first source or the first drain, is coupled to a first write bit line [150]; a second MOS transistor [135] comprising: a second source; and a second drain, wherein a third one of the second source and the second drain is coupled to the first output end, wherein a fourth one of the second source and the second drain, excluding the third one of the second source and the second drain, is coupled to a second write bit line [155], and wherein a second logical state of the second write bit line is opposite to a first logical state of the first write bit line [150 and 155 are complimentary of each other]; a third MOS transistor [205] comprising a third gate coupled to either the first output end or the second output end.
With respect to claim 15, Wu et al. discloses the third MOS transistor comprises: a third source; and a third drain, wherein a fifth one of the third source or the third drain is coupled to a first read line [RWL], and wherein the first read line is a read word line.  See fig. 3a
With respect to claim 16, Wu et al. discloses a sixth one of the third source or the third drain, excluding the fifth one of the third source or the third drain, is coupled to a second read line [RBLB], wherein the second read line is a read bit line.  See fig. 3a.
With respect to claim 17, Wu et al. discloses the first inverting gate and the second inverting gate are coupled in a head-to-tail manner.  See fig. 3a.
With respect to claim 18, Wu et al. discloses the storage unit is applied in a convolutional neural network chip.  It has been held that a recitation with respect to the manner in which a claimed apparatus is 
With respect to claim 19, Wu et al. discloses the first MOS transistor is coupled to the latch.  See fig. 3a.
With respect to claim 20, Wu et al. discloses the first MOS transistor further comprises a third gate coupled to the second output end.  See fig. 3a.  205 AND 215 are coupled to C and D.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.